Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on June 28, 2021.  Application No. 17/359,736, is a Nonprovisional Application filed June 28, 2021, and claims the benefit of U.S. Provisional Application No. 63/046,120, filed June 30, 2020.  Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Levin, US2018/0360975 A1 (citing issued U.S. Patent No. 10,556,013, which issued from the ‘975 publication).  The claims of the present invention are drawn to “a crystal comprising a Form A polymorph of a compound of Formula (X)”.  The compound of Formula (X) is known as CV-8972.  Notably, the present invention fails to claim or disclose any specific XRPD data that would distinguish the claimed crystalline form over the prior art.  Figures 4, 6, and 18 of the present invention disclose three different XRPD data sets for Form A, each independently distinguished over the other.  Accordingly, it is unclear what distinguishes crystal Form A over the crystal form of CV-8972 of the prior art.  
Levin discloses CV-8972 at ‘013 patent, column 4, lines 58-65.  In addition, Levin discloses crystalline polymorphs of CV-8972 similar to the present invention at Id., Col. 9-10, Figs. 62-63, 68, 70, and 71.  Co-crystals of CV-8972 can be found at Id., Col. 17, lns. 41-63.  Levin discloses pharmaceutical compositions at Id., Col. 18, lns. 7-39.  Lastly, methods of using CV=8972 can be found at Id., Col. 20, lns. 32-42.  Accordingly, all the elements of the present invention are disclosed in the prior art.   
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the following: 
A method of treating a condition in a subject, wherein the condition is selected from the group consisting of aneurysm, angina, atherosclerosis, cardiomyopathy, cerebral vascular disease, congenital heart disease, coronary artery disease, coronary heart disease, diabetic cardiomyopathy, heart attack, heart disease, heart failure, hypertension, ischemic heart disease, pericardial disease, peripheral arterial disease, rheumatic heart disease, stroke, transient ischemic attacks, and valvular heart disease, the method comprising providing to a subject having, or at risk of developing, a condition a composition comprising a therapeutically effective amount of a Form A polymorph of a compound of Formula (X); 
the specification does not reasonably provide enablement for a method of treating a condition, generally, comprising providing to a subject a Form A polymorph of a compound of Formula (X).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.08, citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
Claim 14 is generally drawn to a method of treating any-and-all conditions with CV-8972.  However, the specification describes CV-8972 as a treatment for cardiac conditions, generally.  (Specification, p. 5-6.)  Notably, the specification provides no working examples demonstrating the effectiveness of CV-8972 for treating any cardiac condition.  Furthermore, although, the prior art, Levin, the ’013 patent, suggests that CV-8972 is effective for treating only the cardiac conditions of claim 20, (see the ‘013 patent, Col. 20, lns. 32-42), Levin fails to provide compensatory guidance for the breadth of claim 14 as presently construed.  In this case, there is no correlation, provided by either the instant specification or the prior art, and the treatment of any-and-all conditions as claimed by the present invention.  Accordingly, it would require undue experimentation for the artisan to practice the invention as broadly claimed.
Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625